Case: 1:19-cv-00201-DMB-DAS Doc #: 35 Filed: 09/18/20 1 of 1 PagelD #: 578

September 14, 2020

To: United States District Court
Office of the Clerk
203 Gilmore Drive
Amory, Mississippi 38821

 

From: Marcus-Rommel:Foster
2004 Hummingbird Lane
Tupelo, Mississippi [38801]

Interim mailing address
c/o P.O. Box 92122
Henderson, Nevada near [89009]

Ref: Case Number 1:19-CV-201-DMB-DAS

To The Honorable Judge Debra M. Brown,

I am in receipt of your order regarding the above case number filed September 3, 2020. Within the order,
you stated that I had fourteen (14) days from the date of the order to amend the complaint. Since I only
received this today at the current interim address, three (3) days will not be of sufficient time for me to
assemble and motion of amended complaint. I request an extension in order to get the necessary
information I need in order to construct a comprehensive amendment. When responding, please send all

correspondences to the above listed interim address.

Thank you for your consideration in this matter.

Cordially yours,

~ &
Marcus Rommel Foster

Page lofi
